*720Appeals by the defendant from two judgments of the Supreme Court, Westchester County (Lorenzo, J.), both rendered August 7, 2012, convicting him of grand larceny in the fourth degree and unauthorized use of a vehicle in the third degree under superior court information No. 11-01594, and burglary in the second degree under superior court information No. 12-00157, respectively, upon his pleas of guilty, and imposing sentences. Assigned counsel has submitted a brief in accordance with Anders v California (386 US 738 [1967]) with respect to the appeal from the judgment rendered under superior court information No. 11-01594, in which he moves for leave to withdraw as counsel for the appellant.
Ordered that the judgments are affirmed.
With respect to the appeal from the judgment rendered under superior court information No. 11-01594, we are satisfied with the sufficiency of the brief filed by the defendant’s assigned counsel pursuant to Anders v California (386 US 738 [1967]), and, upon an independent review of the record, we conclude that there are no nonfrivolous issues that could be raised on the appeal from that judgment. Counsel’s application for leave to withdraw as counsel is, therefore, granted (see Anders v California, 386 US 738 [1967]; Matter of Giovanni S. [Jasmin A.], 89 AD3d 252 [2011]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]).
With respect to the judgment rendered under superior court information No. 12-00157, on appeal, the defendant challenges only the Supreme Court’s denial, during the sentencing proceeding, of his application for a document referred to in 7 NYCRR 1900.4 (c) (1) (iii). This contention is without merit, because the sentence and commitment properly specifies, pursuant to CPL 380.65, the section and subdivision of the Penal Law under which the defendant was convicted (see People v Lynch, 121 AD3d 717 [2014] [decided herewith]). Accordingly, we affirm the judgment rendered under superior court information No. 12-00157.
Chambers, J.P, Austin, Hinds-Radix and Duffy, JJ., concur.